                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        CIVIL ACTION
KAREN H. EGELKAMP,                                      NO. 19-3734
               Plaintiff,

       v.

ARCHDIOCESE OF PHILADELPHIA,
                Defendant.


                                      ORDER

      AND NOW, this 18th day of May, 2021, upon consideration of the Archdiocese of

Philadelphia’s motion for summary judgment (ECF 30), Karen Egelkamp’s response

(ECF 31), the Archdiocese’s reply (ECF 32) and the parties’ supplemental submissions

(ECF 38 and 39) following oral argument with counsel for the parties (ECF 36) and

consistent with the accompanying memorandum of law, it is ORDERED that:

      1.     the motion is DENIED with respect to Counts I and III of the Amended

             Complaint; and

      2.     the Motion is GRANTED and JUDGMENT IS ENTERED in favor of

             the Archdiocese of Philadelphia and against Karen H. Egelkamp with

             respect to Counts II and IV of the Amended Complaint.

      It is FURTHER ORDERED that Count V of the Amended Complaint is

WITHDRAWN consistent with Egelkamp’s counsel’s representation at oral argument.

                                              BY THE COURT:



                                               /s/ Gerald J. Pappert
                                              _________________________
                                              GERALD J. PAPPERT, J.
